*485MEMORANDUM *
Antonia Chavez Meraz appeals a United States Customs and Immigration Enforcement decision to reinstate her prior order of removal. She also claims that she is eligible for an adjustment of status.
We do not have jurisdiction to review Chavez’s appeal of her April 2000 expedited order of removal.1 Chavez is not eligible for an adjustment of status because she reentered the United States without permission after being removed.2
The reinstatement order did not violate Chavez’s due process rights. In Morales-Izquierdo v. Gonzales,3 we held that “[r]einstatement of a prior removal order— regardless of the process afforded in the underlying order—does not offend due process because reinstatement of a prior order does not change the alien’s rights or remedies.”4
Chavez’s claim that her removal order was invalid is DISMISSED for lack of jurisdiction and her petition for review of the reinstatement order is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See, e.g., Morales-Izquierdo v. Gonzales, 486 F.3d 484, 496 (9th Cir.2007) (en banc); Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir.2004); Alvarenga-Villalobos v. INS, 271 F.3d 1169, 1170 (9th Cir.2001).


. See Gonzales v. Dep't. of Homeland Sec., 508 F.3d 1227, 1241 (9th Cir.2007); Padilla v. Ashcroft, 334 F.3d 921, 925 (9th Cir.2003); In re Torres-Garcia, 23 I. & N. Dec. 866, 870-73 (BIA 2006).


. Morales-Izquierdo, 486 F.3d at 496.


. See id. at 497.